Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 12, 2016

                                      No. 04-16-00268-CV

                    IN THE INTEREST OF R.R. AND S.M.R., Children,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00858
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Although the reporter’s record was due on May 9, 2016, no
reporter’s record has been filed. See TEX. R. APP. P. 35.1(b). We, therefore, ORDER the court
reporter to file the reporter’s record on or before May 23, 2016.

        If the reporter’s record is not received by such date, an order may be issued directing the
court reporter to appear and show cause why she should not be held in contempt for failing to file
the record. No motions for extension of time will be granted absent extenuating circumstances.
See id. 35.3(c).



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court